Case 2:20-cv-03009-MCA-LDW Document 1 Filed 03/18/20 Page 1 of 21 PageID: 1




THE ROSEN LAW FIRM, P.A.
Laurence Rosen, Esq.
One Gateway Center, Suite 2600
Newark, NJ 07102
Tel: (973) 313-1887
Fax: (973) 833-0399
Email: lrosen@rosenlegal.com

Counsel for Plaintiff

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

JOHN R. AFINOWICZ, Individually             Case No:
and on behalf of all others similarly
situated,                                   CLASS ACTION COMPLAINT
                                            FOR VIOLATIONS OF THE
       Plaintiff,                           FEDERAL SECURITIES LAWS

       v.                                   JURY TRIAL DEMANDED

LOGICBIO THERAPEUTICS, INC.,
FREDERIC CHEREAU, and
MATTHIAS B. JAFFÉ,

       Defendants.



      Plaintiff John R. Afinowicz (“Plaintiff”), individually and on behalf of all

other persons similarly situated, by Plaintiff’s undersigned attorneys, for

Plaintiff’s complaint against Defendants (defined below), alleges the following

based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and

information and belief as to all other matters, based upon, inter alia, the

investigation conducted by and through his attorneys, which included, among

                                        1
Case 2:20-cv-03009-MCA-LDW Document 1 Filed 03/18/20 Page 2 of 21 PageID: 2




other things, a review of the Defendants’ public documents, conference calls and

announcements made by Defendants, public filings, wire and press releases

published by and regarding LogicBio Therapeutics, Inc. (“LogicBio” or the

“Company”), and information readily obtainable on the Internet. Plaintiff believes

that substantial evidentiary support will exist for the allegations set forth herein

after a reasonable opportunity for discovery.

                          NATURE OF THE ACTION

      1.     This is a class action on behalf of persons or entities who purchased

or otherwise acquired publicly traded LogicBio securities between December 3,

2018 and February 10, 2020, inclusive (the “Class Period”). Plaintiff seeks to

recover compensable damages caused by Defendants’ violations of the federal

securities laws under the Securities Exchange Act of 1934 (the “Exchange Act”).

                        JURISDICTION AND VENUE

      2.     The claims asserted herein arise under and pursuant to Sections 10(b)

and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5

promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).

      3.     This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C.

§78aa).




                                         2
Case 2:20-cv-03009-MCA-LDW Document 1 Filed 03/18/20 Page 3 of 21 PageID: 3




       4.    Venue is proper in this judicial district pursuant to 28 U.S.C. §

1391(b) and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged

misstatements entered and the subsequent damages took place in this judicial

district.

       5.    In connection with the acts, conduct and other wrongs alleged in this

complaint, Defendants (defined below), directly or indirectly, used the means and

instrumentalities of interstate commerce, including but not limited to, the United

States mails, interstate telephone communications and the facilities of the national

securities exchange.

                                      PARTIES

       6.    Plaintiff John R. Afinowicz, as set forth in the accompanying

certification, incorporated by reference herein, purchased LogicBio securities

during the Class Period and was economically damaged thereby.

       7.    Defendant LogicBio purports to be a genome editing company,

focused on developing medicines to treat rare diseases in patients with unmet

medical need using GeneRide technology platform. The Company’s lead product

candidate is LB-001 for the treatment of Methylmalonic Acidemia (“MMA”), a

life-threatening disease that presents at birth.




                                           3
Case 2:20-cv-03009-MCA-LDW Document 1 Filed 03/18/20 Page 4 of 21 PageID: 4




      8.    LogicBio is incorporated in Delaware and its head office is located at

99 Erie Street, Cambridge, MA 02139. LogicBio’s securities trades on NASDAQ

under the ticker symbol “LOGC.”

      9.    Defendant Frederic Chereau (“Chereau”) served as the Company’s

Executive Officer (“CEO”), President, and as a Director during the Class Period.

      10.   Defendant Matthias B. Jaffé (“Jaffé”) served as the Company’s Chief

Financial Officer and Treasurer during the Class Period.

      11.   Defendants Chereau and Jaffé are collectively referred to herein as

the “Individual Defendants.”

      12.   Each of the Individual Defendants:

            (a)    directly participated in the management of the Company;

            (b)    was directly involved in the day-to-day operations of the

                   Company at the highest levels;

            (c)    was privy to confidential proprietary information concerning

                   the Company and its business and operations;

            (d)    was directly or indirectly involved in drafting, producing,

                   reviewing and/or disseminating the false and misleading

                   statements and information alleged herein;

            (e)    was directly or indirectly involved in the oversight or

                   implementation of the Company’s internal controls;


                                        4
Case 2:20-cv-03009-MCA-LDW Document 1 Filed 03/18/20 Page 5 of 21 PageID: 5




             (f)   was aware of or recklessly disregarded the fact that the false

                   and misleading statements were being issued concerning the

                   Company; and/or

             (g)   approved or ratified these statements in violation of the federal

                   securities laws.

      13.    LogicBio is liable for the acts of the Individual Defendants and its

employees under the doctrine of respondeat superior and common law principles

of agency because all of the wrongful acts complained of herein were carried out

within the scope of their employment.

      14.    The scienter of the Individual Defendants and other employees and

agents of the Company is similarly imputed to LogicBio under respondeat

superior and agency principles.

      15.    Defendant LogicBio and the Individual Defendants are collectively

referred to herein as “Defendants.”

                       SUBSTANTIVE ALLEGATIONS
                        Materially False and Misleading
                   Statements Issued During the Class Period
      16.    On December 3, 2018, LogicBio issued a press release announcing its

third quarter 2018 results. The press release stated the following, in pertinent part,

about LB-001 and its timeline:

      Lead Product Candidate LB-001 in Development for MMA: The
      Company is initially examining the potential of its GeneRide platform

                                          5
Case 2:20-cv-03009-MCA-LDW Document 1 Filed 03/18/20 Page 6 of 21 PageID: 6




      in MMA, a life-threatening disease that typically presents at birth.
      LogicBio has demonstrated preclinical proof-of-concept of GeneRide
      in multiple animal models of the disease, improving survival and
      reversing disease pathology. The Company expects to file an IND for
      LB-001 in late-2019 and initiate a Phase 1/2 trial shortly thereafter.

      (Emphasis added.)

      17.    On April 1, 2019, LogicBio issued a press release announcing its

fourth quarter and full year 2018 financial results. The press release highlighted

LogicBio’s progress with LB-001 and their timeline, stating the following in

relevant part:

      “In 2018 we made steady progress advancing GeneRide™, our
      proprietary promoterless, nuclease-free genome editing platform,”
      said Fred Chereau, CEO of LogicBio. “This year, we intend to file an
      Investigational New Drug (IND) application for our lead candidate,
      LB-001, in methylmalonic acidemia. . . .”

                                    *      *      *

      Recent Highlights and Outlook
      Significant Expansion of Leadership and Lab Space to Support
      Advancement of Pipeline: LogicBio significantly expanded its
      research and technology development groups as well as its leadership
      team as the Company continues to advance its lead product
      candidate to an expected IND filing by the end of 2019.

                                    *      *      *

      Developing Genome Editing Platform GeneRide: The Company
      continues to develop GeneRide, its proprietary promoterless,
      nuclease-free genome editing technology. GeneRide harnesses
      homologous recombination to precisely integrate corrective genes into
      a patient’s genome and leverages endogenous promoters to drive gene
      expression, providing a stable therapeutic effect. LogicBio is initially
      targeting rare liver disorders in pediatric patients where it is critical to
                                          6
Case 2:20-cv-03009-MCA-LDW Document 1 Filed 03/18/20 Page 7 of 21 PageID: 7




      provide treatment early in a patient’s life before irreversible disease
      pathology can occur. The Company continues to use a modular
      approach to build its pipeline, leveraging the same homology arms,
      site of integration and delivery vector for each candidate for a given
      tissue type. Together with its collaborators, LogicBio has
      demonstrated proof-of-concept for compounds utilizing GeneRide in
      animal models of MMA, hemophilia B, alpha-1-antitrypsin
      deficiency (A1ATD), and Crigler-Najjar syndrome. The Company is
      initially pursuing MMA and plans to nominate a second indication
      by the end of 2019.

      Lead Product Candidate LB-001 in Development for MMA: The
      Company is initially examining the potential of its GeneRide platform
      in MMA, a life-threatening disease that typically presents at birth for
      which there are no approved therapies. LogicBio has demonstrated
      preclinical proof-of-concept of GeneRide in multiple animal models
      of the disease, improving survival and reversing disease pathology. In
      preclinical MMA models, LogicBio has shown that cells into which
      GeneRide has inserted a transgene demonstrate a selective survival
      advantage over cells not expressing the transgene. The Company
      expects to file an IND for LB-001 in the fourth quarter of 2019 and
      initiate a Phase 1/2 trial in 2020.

      (Emphasis added.)

      18.    Also on April 1, 2019, LogicBio filed with the SEC its 2018 Annual

Report on Form 10-K for the year ended December 31, 2018 (the “2018 Annual

Report”). Attached to the 2018 Annual Report were certifications pursuant to the

Sarbanes-Oxley Act of 2002 (“SOX”) signed by Defendants Chereau and Jaffé

attesting to the accuracy of financial reporting, the disclosure of any material

changes to the Company’s internal control over financial reporting and the

disclosure of all fraud.

      19.    The 2018 Annual Report stated the following, in pertinent part,
                                        7
Case 2:20-cv-03009-MCA-LDW Document 1 Filed 03/18/20 Page 8 of 21 PageID: 8




regarding LB-001 and its timeline:

      Advance LB-001 through successful clinical trials and ultimately
      into commercialization. We chose a specific organic acidemia,
      MMA, as our initial indication to enter proof-of-concept trials in
      humans due to the high unmet medical need and the absence of
      therapeutic treatments for this disease. We plan to advance our lead
      product candidate, LB-001 to an IND filing by the end of 2019 and
      into a Phase 1/2 clinical trial in pediatric MMA patients in 2020. Our
      goal is to develop LB-001 ourselves and, if approved, to retain global
      commercialization rights and commercialize through a small, targeted
      sales organization.

                                     *   *     *

      LB-001 for the Treatment of Methylmalonic Acidemia (MMA)
      We are developing our product candidate, LB-001, for the treatment
      of MMA. LB-001 contains a transgene coding for MUT, the most
      common gene deficiency in patients with MMA. LB-001 is designed
      to target liver cells and insert the MUT transgene into the albumin
      locus. We plan to advance LB-001 to an IND filing by the end of
      2019 and into a Phase 1/2 clinical trial in pediatric MMA patients in
      2020.

      20.    On May 14, 2019, LogicBio issued a press release announcing its

first quarter 2019 financial results and providing business updates. Defendant

Chereau touted LB-001 and reaffirmed the company’s timeline, stating the

following in pertinent part:

      During the quarter, we continued to make progress advancing
      GeneRideTM, our proprietary promoterless, nuclease-free genome
      editing platform, and built our team with several experienced hires . .
      . In April, our lead candidate, LB-001, received orphan drug
      designation from the U.S. Food and Drug Administration (FDA) for
      the treatment of methylmalonic acidemia (MMA), and we are
      continuing to work towards an Investigational New Drug (IND)
      filing for this program in late 2019.
                                         8
Case 2:20-cv-03009-MCA-LDW Document 1 Filed 03/18/20 Page 9 of 21 PageID: 9




      Recent Highlights and Outlook
      Orphan Designation for Lead Product Candidate LB-001: The
      Company is initially examining the potential of its GeneRide platform
      in MMA, a life-threatening rare disease characterized by the toxic
      buildup of metabolites starting in early childhood for which there are
      no approved therapies. . . . LogicBio expects to file an IND for LB-
      001 in the fourth quarter of 2019 and initiate a Phase 1/2 trial in
      2020.

      (Emphasis added.)

      21.    On November 12, 2019, LogicBio issued a press release entitled

“LogicBio Reports Third Quarter 2019 Financial Results and Provides Business

Updates” which reaffirmed its LB-001 timeline and further stated the following, in

relevant part:

      LB-001 leverages LogicBio’s proprietary, promoterless, nuclease-free
      genome editing technology, GeneRide™, and has previously received
      both orphan drug and rare pediatric disease designations from the
      FDA.

      LogicBio intends to disclose additional details regarding the planned
      Phase 1/2 trial, including trial size, endpoints, and timelines, once
      the FDA accepts the IND. LogicBio plans to initiate a Phase 1/2
      trial in pediatric MMA patients in the first half of 2020, with
      preliminary data expected in the second half of 2020.

      “We founded LogicBio with the mission of bringing genetic
      medicines to children with rare diseases. Both the IND submission
      and the nomination of our second indication represent significant
      steps in advancing our goal,” said Fred Chereau, CEO of LogicBio.
      “MMA and CN are devastating early onset diseases with no approved
      pharmacological therapies, and we are committed to developing novel
      medicines based on our GeneRide platform for pediatric patients. We
      look forward to a transformational year for LogicBio as we work to


                                        9
Case 2:20-cv-03009-MCA-LDW Document 1 Filed 03/18/20 Page 10 of 21 PageID: 10




      advance our programs, validate our platform, and expand our
      pipeline.”

      (Emphasis added.)

      22.   On January 10, 2020 LogicBio issued a press release announcing the

submission of its Investigational New Drug (“IND”) for LB-001 for MMA to the

U.S. Food and Drug Administration (“FDA”). In the press release, LogicBio

reaffirmed their timeline. The press release also quoted Defendant Chereau

stating, “Both the IND submission and the nomination of our second indication

represent significant steps in advancing our goal . . . We look forward to a

transformational year for LogicBio as we work to advance our programs, validate

our platform, and expand our pipeline.”

      23.   On January 12, 2020, LogicBio gave a corporate presentation with a

slideshow (the “Corporate Presentation”). The Corporate Presentation touted the

path and timeline of LB-001. The Corporate Presentation noted that the GeneRide

MMA (Program 1) was “Filed IND for LB-001 in pediatric MMA, Ph1/2

initiation planned H1’2020” with a “LB-001 goal: ‘Molecular liver transplant’”.

      24.   The Corporate Presentation touted the positive effects of the LB-001

treatment for MMA in mice. The Corporate Presentation also highlighted the

Company’s recent and future path, again, reaffirming its timeline for LB-001:

      Recent achievements

      Multiple PoCs in relevant animal models
                                          10
Case 2:20-cv-03009-MCA-LDW Document 1 Filed 03/18/20 Page 11 of 21 PageID: 11




      First to address MMA with a single treatment
      Next generation vectors CMRI collaboration
      Filed LB-001 IND
      Takeda partnership & nomination of Crigler Najjar as 2nd indication

                                   *      *     *

      Upcoming catalysts

      1H 2020: Initiation of LB 001 Ph. 1/2 clinical trial
      2H 2020: Prelim. data from Ph. 1/2 clinical trial

      (Emphasis added.)

      25.    The statements contained in ¶¶16-24 were materially false and/or

misleading because they misrepresented and failed to disclose the following

adverse facts pertaining to the Company’s business, operations and prospects,

which were known to Defendants or recklessly disregarded by them. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that:

(1) LogicBio’s behind-schedule and rushed IND submission of LB-001 did not

answer certain pertinent clinical and nonclinical questions; (2) as a result, the FDA

was likely to hold or deny the IND submission of LB-001 for treatment of MMA;

and (3) as a result, Defendants’ statements about its business, operations, and

prospects, were materially false and misleading and/or lacked a reasonable basis at

all relevant times.

                            THE TRUTH EMERGES

      26.    On February 10, 2020, LogicBio issued a press release which


                                         11
Case 2:20-cv-03009-MCA-LDW Document 1 Filed 03/18/20 Page 12 of 21 PageID: 12




announced:

      . . . the U.S. Food and Drug Administration (FDA) has placed a
      clinical hold on the Investigational New Drug (IND) submission for
      LB-001 for the treatment of methylmalonic acidemia (MMA)
      pending the resolution of certain clinical and nonclinical questions.
      The Company submitted the IND in January 2020 to support the
      initiation of a Phase 1/2 clinical trial in patients with MMA. LogicBio
      expects that the FDA questions will be provided in writing within 30
      days. LogicBio plans to work closely with the FDA to resolve these
      questions as quickly as possible.

      (Emphasis added.)

      27.    On this news, shares of LogicBio fell $3.34 per share, or almost 32%,

to close at $7.11 per share on February 11, 2020, on unusually high trading

volume, damaging investors.

      28.    As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of the Company’s common shares,

Plaintiff and other Class members have suffered significant losses and damages.

              PLAINTIFF’S CLASS ACTION ALLEGATIONS

      29.    Plaintiff brings this action as a class action pursuant to Federal Rule

of Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons

other than defendants who acquired LogicBio securities publicly traded on

NASDAQ during the Class Period, and who were damaged thereby (the “Class”).

Excluded from the Class are Defendants, the officers and directors of LogicBio,

members of the Individual Defendants’ immediate families and their legal


                                        12
Case 2:20-cv-03009-MCA-LDW Document 1 Filed 03/18/20 Page 13 of 21 PageID: 13




representatives, heirs, successors or assigns and any entity in which Defendants

have or had a controlling interest.

      30.    The members of the Class are so numerous that joinder of all

members is impracticable. Throughout the Class Period, LogicBio securities were

actively traded on NASDAQ. While the exact number of Class members is

unknown to Plaintiff at this time and can be ascertained only through appropriate

discovery, Plaintiff believes that there are hundreds, if not thousands of members

in the proposed Class.

      31.    Plaintiff’s claims are typical of the claims of the members of the

Class as all members of the Class are similarly affected by defendants’ wrongful

conduct in violation of federal law that is complained of herein.

      32.    Plaintiff will fairly and adequately protect the interests of the

members of the Class and has retained counsel competent and experienced in class

and securities litigation. Plaintiff has no interests antagonistic to or in conflict with

those of the Class.

      33.    Common questions of law and fact exist as to all members of the

Class and predominate over any questions solely affecting individual members of

the Class. Among the questions of law and fact common to the Class are:

      •      whether the Exchange Act was violated by Defendants’ acts as

             alleged herein;


                                           13
Case 2:20-cv-03009-MCA-LDW Document 1 Filed 03/18/20 Page 14 of 21 PageID: 14




      •     whether statements made by Defendants to the investing public

            during the Class Period misrepresented material facts about the

            business and financial condition of LogicBio;

      •     whether Defendants’ public statements to the investing public during

            the Class Period omitted material facts necessary to make the

            statements made, in light of the circumstances under which they were

            made, not misleading;

      •     whether the Defendants caused LogicBio to issue false and

            misleading filings during the Class Period;

      •     whether Defendants acted knowingly or recklessly in issuing false

            filings;

      •     whether the prices of LogicBio securities during the Class Period

            were artificially inflated because of the Defendants’ conduct

            complained of herein; and

      •     whether the members of the Class have sustained damages and, if so,

            what is the proper measure of damages.

      34.   A class action is superior to all other available methods for the fair

and efficient adjudication of this controversy since joinder of all members is

impracticable. Furthermore, as the damages suffered by individual Class members

may be relatively small, the expense and burden of individual litigation make it

                                        14
Case 2:20-cv-03009-MCA-LDW Document 1 Filed 03/18/20 Page 15 of 21 PageID: 15




impossible for members of the Class to individually redress the wrongs done to

them. There will be no difficulty in the management of this action as a class

action.

      35.    Plaintiff will rely, in part, upon the presumption of reliance

established by the fraud-on-the-market doctrine in that:

      •      LogicBio shares met the requirements for listing, and were listed and

             actively traded on NASDAQ, an efficient market;

      •      As a public issuer, LogicBio filed periodic public reports;

      •      LogicBio regularly communicated with public investors via

             established market communication mechanisms, including through

             the regular dissemination of press releases via major newswire

             services and through other wide-ranging public disclosures, such as

             communications with the financial press and other similar reporting

             services;

      •      LogicBio’s securities were liquid and traded with moderate to heavy

             volume during the Class Period; and

      •      LogicBio was followed by a number of securities analysts employed

             by major brokerage firms who wrote reports that were widely

             distributed and publicly available.




                                         15
Case 2:20-cv-03009-MCA-LDW Document 1 Filed 03/18/20 Page 16 of 21 PageID: 16




      36.    Based on the foregoing, the market for LogicBio securities promptly

digested current information regarding LogicBio from all publicly available

sources and reflected such information in the prices of the shares, and Plaintiff and

the members of the Class are entitled to a presumption of reliance upon the

integrity of the market.

      37.    Alternatively, Plaintiff and the members of the Class are entitled to

the presumption of reliance established by the Supreme Court in Affiliated Ute

Citizens of the State of Utah v. United States, 406 U.S. 128 (1972), as Defendants

omitted material information in their Class Period statements in violation of a duty

to disclose such information as detailed above.

                                   COUNT I
   For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
                             Against All Defendants
      38.   Plaintiff repeats and realleges each and every allegation contained
above as if fully set forth herein.
      39.    This Count is asserted against Defendants is based upon Section
10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated
thereunder by the SEC.
      40.     During the Class Period, Defendants, individually and in concert,

directly or indirectly, disseminated or approved the false statements specified

above, which they knew or deliberately disregarded were misleading in that they

contained misrepresentations and failed to disclose material facts necessary in




                                         16
Case 2:20-cv-03009-MCA-LDW Document 1 Filed 03/18/20 Page 17 of 21 PageID: 17




order to make the statements made, in light of the circumstances under which they

were made, not misleading.

        41.   Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that

they:

              •    employed devices, schemes and artifices to defraud;

              •    made untrue statements of material facts or omitted to state

                   material facts necessary in order to make the statements made,

                   in light of the circumstances under which they were made, not

                   misleading; or

              •    engaged in acts, practices and a course of business that operated

                   as a fraud or deceit upon plaintiff and others similarly situated

                   in connection with their purchases of LogicBio securities

                   during the Class Period.

        42.   Defendants acted with scienter in that they knew that the public

documents and statements issued or disseminated in the name of LogicBio

Education were materially false and misleading; knew that such statements or

documents would be issued or disseminated to the investing public; and

knowingly and substantially participated, or acquiesced in the issuance or

dissemination of such statements or documents as primary violations of the

securities laws. These defendants by virtue of their receipt of information

                                        17
Case 2:20-cv-03009-MCA-LDW Document 1 Filed 03/18/20 Page 18 of 21 PageID: 18




reflecting the true facts of LogicBio, their control over, and/or receipt and/or

modification of LogicBio’s allegedly materially misleading statements, and/or

their associations with the Company which made them privy to confidential

proprietary information concerning LogicBio, participated in the fraudulent

scheme alleged herein.

      43.     Individual Defendants, who are the senior officers and/or directors of

the Company, had actual knowledge of the material omissions and/or the falsity of

the material statements set forth above, and intended to deceive Plaintiff and the

other members of the Class, or, in the alternative, acted with reckless disregard for

the truth when they failed to ascertain and disclose the true facts in the statements

made by them or other LogicBio personnel to members of the investing public,

including Plaintiff and the Class.

      44.     As a result of the foregoing, the market price of LogicBio securities

was artificially inflated during the Class Period. In ignorance of the falsity of

Defendants’ statements, Plaintiff and the other members of the Class relied on the

statements described above and/or the integrity of the market price of LogicBio

securities during the Class Period in purchasing LogicBio securities at prices that

were artificially inflated as a result of Defendants’ false and misleading

statements.




                                         18
Case 2:20-cv-03009-MCA-LDW Document 1 Filed 03/18/20 Page 19 of 21 PageID: 19




        45.   Had Plaintiff and the other members of the Class been aware that the

market price of LogicBio securities had been artificially and falsely inflated by

Defendants’ misleading statements and by the material adverse information which

Defendants did not disclose, they would not have purchased LogicBio securities at

the artificially inflated prices that they did, or at all.

        46.    As a result of the wrongful conduct alleged herein, Plaintiff and

other members of the Class have suffered damages in an amount to be established

at trial.

        47.   By reason of the foregoing, Defendants have violated Section 10(b)

of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to the

plaintiff and the other members of the Class for substantial damages which they

suffered in connection with their purchase of LogicBio securities during the Class

Period.

                                      COUNT II
                  Violations of Section 20(a) of the Exchange Act
                          Against the Individual Defendants
        48.   Plaintiff repeats and realleges each and every allegation contained in

the foregoing paragraphs as if fully set forth herein.

        49.   During the Class Period, the Individual Defendants participated in the

operation and management of LogicBio, and conducted and participated, directly

and indirectly, in the conduct of LogicBio’s business affairs. Because of their



                                             19
Case 2:20-cv-03009-MCA-LDW Document 1 Filed 03/18/20 Page 20 of 21 PageID: 20




senior positions, they knew the adverse non-public information about LogicBio’s

misstatement of revenue and profit and false financial statements.

      50.    As officers and/or directors of a publicly owned company, the

Individual Defendants had a duty to disseminate accurate and truthful information

with respect to LogicBio’s financial condition and results of operations, and to

correct promptly any public statements issued by LogicBio which had become

materially false or misleading.

      51.    Because of their positions of control and authority as senior officers,

the Individual Defendants were able to, and did, control the contents of the various

reports, press releases and public filings which LogicBio disseminated in the

marketplace during the Class Period concerning LogicBio’s results of operations.

Throughout the Class Period, the Individual Defendants exercised their power and

authority to cause LogicBio to engage in the wrongful acts complained of herein.

The Individual Defendants therefore, were “controlling persons” of LogicBio

within the meaning of Section 20(a) of the Exchange Act. In this capacity, they

participated in the unlawful conduct alleged which artificially inflated the market

price of LogicBio securities.

      52.    By reason of the above conduct, the Individual Defendants are liable

pursuant to Section 20(a) of the Exchange Act for the violations committed by

LogicBio.


                                        20
Case 2:20-cv-03009-MCA-LDW Document 1 Filed 03/18/20 Page 21 of 21 PageID: 21




                             PRAYER FOR RELIEF

      WHEREFORE, plaintiff, on behalf of himself and the Class, prays for
judgment and relief as follows:
      (a)    declaring this action to be a proper class action, designating plaintiff

as Lead Plaintiff and certifying plaintiff as a class representative under Rule 23 of

the Federal Rules of Civil Procedure and designating plaintiff’s counsel as Lead

Counsel;

      (b)    awarding damages in favor of plaintiff and the other Class members

against all defendants, jointly and severally, together with interest thereon;

      (c)    awarding plaintiff and the Class reasonable costs and expenses

incurred in this action, including counsel fees and expert fees; and

      (d)    awarding plaintiff and other members of the Class such other and

further relief as the Court may deem just and proper.

                           JURY TRIAL DEMANDED

      Plaintiff hereby demands a trial by jury.

Dated: March 18, 2020                   THE ROSEN LAW FIRM, P.A

                                        /s/Laurence M. Rosen
                                        Laurence M. Rosen, Esq.
                                        One Gateway Center, Suite 2600
                                        Newark, NJ 07102
                                        Tel: (973) 313-1887
                                        Fax: (973) 833-0399
                                        Email: lrosen@rosenlegal.com

                                        Counsel for Plaintiff

                                          21
